Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Monroe County [Renee Forgensi Minarik, A.J.], entered Apr. 23, 2015) to review a determination of respondents. The determination sustained an indicated report of maltreatment.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding to review a determination made after a fair hearing that, inter alia, denied his request to amend an indicated report of maltreatment with respect to his daughter to an unfounded report, and to seal it (see Social Services Law § 422 [8] [a] [v]; [c] [ii]). At the outset, we note that, although the petition raised an issue of substantial evidence, petitioner has not raised that issue in his brief, and we therefore deem the issue abandoned (see Matter of Alvarez v Fischer, 94 AD3d 1404, 1405 [2012]).
Contrary to petitioner’s contention, “it was not ‘improper for the fact-finding determination to be made by a person who did not preside at the . . . hearing’...[,] and petitioner was not deprived of due process thereby” (Matter of Pluta v New York State Off. of Children & Family Servs., 17 AD3d 1126, 1127 [2005], lv denied 5 NY3d 715 [2005]; see Matter of Seemangal v New York State Off. of Children & Family Servs., 49 AD3d 460, 460-461 [2008]; Matter of Theresa G. v Johnson, 26 AD3d 726, 727 [2006]).
Petitioner further contends that he was denied due process because the Administrative Law Judge presiding over the hearing improperly limited his ability to present evidence and cross-*1345examine witnesses. We reject that contention. The record establishes that “ [petitioner had ‘a meaningful opportunity to present evidence on his behalf and cross-examine opposing witnesses’ ” (Matter of Wiley v Hiller, 277 AD2d 1024, 1025 [2000]; see Matter of Ernes Heating & Plumbing Contrs. v McGowen, 279 AD2d 819, 821 [2001]). Present — Centra, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.